.     ’




          OFFICE   OF THE ATTORNEY GENERAL            OF TEXAS
                             AUSTIN




    Eonorable  ;P. P. tierma,   Jr.
    county Auditor
    Xaller  County
    i%empstaad, Texas

    Dear Slrr




         de are in reo                            communication   re+esting
    the opinion  of t                            e above stated   matter.   ;‘le
    quote rrom yo

                                                   em it  neceamry   for
                                          king   and oversight   0r County
                                          horlty   to require   that I
                                          ty purahaaes?

                                         en for requisitions   to be
                                         urohase , County Judge, and
                              .iowever queetlon   has arisen a8 to
                             can regaire   that he approve requiai-


                            1661   !& C. 3. memia tia oover the ques-
                          tioers    Who rhall   sign requiraition;    hawaver
                          ouch Artlo~i=a           not prealudo    the Audi-
          tor’s  re&rement       or approval,   in addition,    ii such
          6uditCW deemed it      nsoem~ary ta th6 ‘-pro&r     pollee-
          tion,  oheoku     and socountiq     (italias    mind) 0r the
 .      .
                                                                                                462


iionorabls        ‘ii. P.    iiarmr,    Jr.,          pa69 2


            revenues         and other         fund8       end fees     balongine    to   the
            county’,         as stated         in Articlr 1656. H. C. S.
            *For  the *propar . . . sooountiug or the Reveauas
            and other fun68 and tee8 belonging     to the county*
            under Article   1656, I deem thle neaeeserg,     for the
            4iaplo resson that it is neoserery     that I reriry
            thst  ruoh funds are availsble   ior the   purchase under
            the budget end thet purahsre mot8      other requlremants
            or ler.

            -If  I o8n not epprore    a purohaao before    sanm in made,
            than ea Z uudrr8knd      the sltustfon,    eny purohssa msde
            for mstrriel8    or aerviaer   used by the county,    oan be
            aolleoted    tar by suit whetFor        not such purchase
            aonionssd    to budget  or other rec,ulremmtr    of law.

        -It is maoh awe       practical    to r4jeot    auah purohasa
          berore it    is smdr--by    rafualng   to sign raqulrltion
       y ther*for--than     to rejeot     dam4 aftar    it ia made, and
         arter   auoh aaterlels      or aervia=a          used by the
         7sizY.       This ia  an  Invitation    to  law   suits to ool-
         loot   the amounts OS suoh purohsser.

            *Thereron,           ror        the rbcsonr        ateted 8bovs,     I deea it
            neaeseery         that     I,     68 Auditor,        el8o    siern daoh requisl-
            tions.

            ‘04 1, as Auditor    hsvs the authority                          to   require  ng
            signature on npuiaition     in atlditlon                         to   the other
            r4Qair4asntrOS 8 r4puirltio5P
            “1 an not         a purahe8Ing            agent.

            “1 shell         greatly appnoiak              8s prompt         a reply as
            posslblo         regards           this    met&or, rI.llce       It in 0r glwat
            lmportano~.80   me, and sl~ao I 8h411 not know uhdt
            aours   to parour until I heer from you.   Ho doubt
            you h8r4 nndond                   l p r io r    o p inio n r e g a r ding th i8
            mdtter.         but I. rail        to rind       8enm in my three rolumer
            OS opidon          book&-

            YO en       inrormrd by th4 st4t4      oomptroll4r*r      0rri04 th4t
 ounty ofriaorr              la nrllor County 41.4 aomp4nr4t.d       OA th4 basks
 r r448 semsd               by thOm in their orriaial    oapeoltl4a.       Tar the
.         ’




    iionorable        ki. E’.      Eermd,   Jr.,   PirtP 3


    purposes   of          this   0pini0A  w4 shall   confine   our disCllSsiOA t0
    the statutes            sppliaable    to counties   operating   on a fee basis4

             GeAerSl provisions   with reference    to the purchase Or
    suppllss   ror the us4 of the county are found in Articles1638
    and 1659,   Vernon’s llnnotatsd   Civil Statutes.

                 Article        l638   providers
                       ?3ido shall  bs ssk4d ror all         auppli4r.~for
                 stationery,   books,    blanks,    records,     and other
                 supp114s ror    the various orrioers         ror which th4
                 aounty is r4quired      to pay, and the purahs44 msde
                 rrom th4 1ow4at bidder,       sitar    rmAg      said bid
                 with the Auditor     for r4aord.m

                 Article        1659 provIdeat

                       YNpplies        of every kind,       road and bridge mstorial,
                 or any other meterlal,            for the use of said county,              or
                 any of its       officers,     departmanta,or        Institutions       must
                 be purchased on competitive              bids,    tha contract       to be
                 awarder% to the party who, in the judgment of the aom-
                 misaionerr      court,      hss eubmltted      the lowest and bsot
                 bid.     The aoanty auditor          shall   advertlss      for e period
                 or two wseks in at least ant daily newspaper,                       pub-
                 lish4d    and ciraulatqd        in I&s ooucity, for suoh euppll4r
                 and material        aaoordlng     to epaaitiaetlonr,          giving    in
                 delis11 what Is needed. such sd?4rti84m4AtS                      shall
                 state whera the apeoifiaatioA8               are to b4 found,          end
                 stiall giv4 the tim4 aAd place for receiving                     such
                 bids.     AU such competitive            bids shall b4 kept on
                 file    by th4 oounty auditor          as s part of the zwaords
                 of his Ofiice,         SAd shall     be subject      to fASp4CtiOA
                 by any OAQ d4SiriAg           to 844 them..      Coziest Of all             .~
                 bids r4o4irsd         shall   b4 fUAi4hed       by the aouuty
                 auditor    to the      county judg4 and to tha aommle-
                 slon4rs    court;      and when the bids reaelvrd are not
                 satLsraatory        to th4 said Judge or county aommis-
                 eloA4r8,     th4 auditor       4hall   nj4at      raid bid4 end
                 n-adv6rtiru         for A~W bids.        In 0eses or 4m4rgonoy.
                 puroharrr     not     IA 4x0488 or 0114 hnnar~d and arty
                 dollars    f+y bs msde UpOA raqulsition:.~              80 be ap
                 proved by the aommissionere              court,    without     adver-
                 tlefng      for     aompetltirr   bids.*
                                                                                                              464


.ociorable        ii.    1.     .:ams,       Jr.,      3*g4     t


       F~rorlslon8               pertairniig          to thr        pirohaass        or arrtdn         sup-
lfer   by        th4  c@mir4lcm4rr                  * court     BSO rotid           ia AXTXG           23xb
;;dita”,d         seotion   1, Arti                    389yb,        ir4mion~r Anootstad              Civil
             .

       Art.1014             2358 proqld6s;

              *Thr ooiiiialrsionero  oourt by an order entered
       of r4aor8,   s4r   oontraot   as homaluf tsr   ~rosaribod,
                                                            .   -.
       sith   soma ruitablo     far&on or prsonr    zo suppry tne
       county   with b&m& b@oks, a11 l4.@1 blaons and lt+
       tloiiwy   88 k#y b4 rd&r4d       by 14~ ta 'b4 ~urAls&d
       tii4 oopatf  orricialr.~

       Article              2359 prooid6st

                      Vh4        oourt sir&U advJrt%w, ?t
                                aamirslan4~r
       lsast            01104two yrtrr, ror 444144 prop08414
                                 in    4rorr
       to furnl4h blati  boakr, 14gal blanks,   rtatlorrr~
       ssd such otbsr printlAg   6'0 ieey 54 m&red     for the
       county for the terra OP ouoh eoiitratot,plod shall
       mc4fvo               aaparato         bids     ror     the difi#ZvAt   alaeo4s
       heninafter                 dseigzuitad.              iiuoh adv4rtlwrawAt    ohslf.
       b4        01184      by the couiatpelurk, who sb8ll notdfy by
       regiatereb              l4tt4r, aash nawspswr aud jab prir,t-
       ina        hotlo         in !&hooouafy, and at l~srt                         thaw
       stationery                and     prtnting       hew348           lo   th4   istetsx,0r
       t9r        time raid oontrnct lrr to &CJ
                                              erati@d,                                 lurd of
       the        wobabla             emat          of 8uppller           noedad.*
       1;4OtiOA             1, Artiole              3699b JU?OV~~QS~
                      "Th4r4 shall             b& ellowd            ta    C;ounty fud~346,       Clar~r
       of        thm 0istrlot end county r^ou.rts                              smrlris, County
       ‘Trsasurerr, .X%xAssoasors and Co 11.CCtOrS, SUeh books,
       SitCitiOA4~,  inoludin  blw     mu   baodr and aluIc ao+
       plalnlr,   #Ad otti04f UTA~tUlW   a* My be 54e4rs8ry     ror
       thalr ofHoa#,   to be prfh far on the order of the COR-
       aission~rs Co&    oub~of the aounty Tr~esrury; and rut%-
       sblr OfriO    Shau 8180 k pTOTide&      by t&8 COadSS~OA~rS
                             a $ a m lxgwle@ or 8he ooullty.
       GOUT%fo r wit Oc tiOOT8
       And suoh books aad stationeryes ore neoorsr~  in th4
       performmoe                or th4lr huti     shell   8180 be rum3.sh44
       Zurtio4s               or th4 P4eo4  by ‘rclld Coamirrloa8rs  Court.
       2ovlded
       .                      all puroh4ses  her4Ln must be ogprovad by
       th4        c           ssloA4ra         Court        and met           be cm&4 u.nd4r the
       pr0Ti p”’
              iOA8               Of Art1414           1659,     ii8ViS4d Civil             ststUt48
       of 'ADas8, lY25..
                                                                                          465


Donorable     iv. P.   iWrm0, Jr.,       page   5


         Provisions   pertaining   to purohaaes   and %xps,ndItams     by
county offiosrs     ror certain  items;   when said orfioers     are aou-
pensated   on a ree bawe           roua   in 3eetfon  (a),   Artiale
3899, Vernon~s Ahnotated Clvll       Statutes,  lhloh  provides     In part
as r0iiow8;

                 *At the olose or aaoh month or his tenure or
           orrhs      eaoh orriccr      naned herein        who is oompenaated
           on a roe basis        shall    make as part of the report now
           required      by law, an iteaised          and sworn statement           of
           all   the sotual      and neoesssry        expenses      Inourred     by
           hF4 in the conduot 0r his orrio%,                  saoh as stationery,
           stamps,     telephone,      promlums on orrioials*            bonds,     In-
            eluding the ooat 0r snrety bon&r r0r hia mputies,
          ~prea.Ium on fire,        burglary,      theft,     robbery insurance
           proteoting      pub110 funds, traveling             exPens%s and other
           eeoeosary      expenses.       The ComuIssion%rs~          Court of the
           oounty or the Yherirf*a             resIdeno% my, upon the
           WrlttenSnd        sworn applioetlon         Of the Sheriff        stating
           the nooeasity        therefor,      purchase     e:quIpment for a
           bureau of orlainal          identifloation         suoh a% cameras,
           fingerprint       oards,    Inks,    ohemioals,      microscopes,
           radio and labora tory equipment,               fillng     oarda,    riling
           cabinets,      tear gas and other eQuipsent               In keeping with
           the aystsa      In we by ths Department               or Publlo     Satety
           or this 5tate        or the United 3tates           Department or
           JUatlO% and/or         Bureau Of Criminal           ldant5fIoation.
           Ii auoh expenses         be lnourrsd       Ia oonneotion       with any
           partloular      CBEB, suoh statement           shall    name suoh case.
           Such expense aooount ahall be subjeot                   to the audits
           of the Couaty Auditor,            if any, otherwise         by the Con-
        i mIasIonars~* Court;          and If lt appears          that any item
           or such expense was not inourred                 by suoh 0rri06r
           or suoh item was not a neoesaary                 expense or ofri00,
           mob Iteln shall         be by suoh auditor          or oourt rejactod,.~
           in whioh oaao the oolleotions               of ‘suoh item may be
           adjadioeted      In any oourt or oompeteat jurisdiotion.
           me amount       of aalariea      paid to Aaalstants           and Deputies
          ,shall    also be clearly        #hOrm by suoh orfioer,            giving
           th6 nsae,      position     acd amount paid eaoh; and In no
           event shall      any oifioer        show any gnater         amount than
           aotnally     paid any suoh Assistant            or D%puty. !Pha amount
           or sush expenues,         together      with the amount or aslari%s
           paid to Assistants,          Deputies      an6 Glarks      shall   be paid
           auf or the fees earned by suoh orriesr.                    . .a

         In Opinion 36.        O-1753    this   d%partment     passed    upon queo-
tlona   relative  to the       Interpretation       of statutes      pertainlog  to
                                                                                        466


iionorable   U,       P,   treraa,    Jr.,   page 6


the mnner    and inethod 0r purohaees by oounty orrioers                  ror the
~6% of the oounty and upon %xpenditur%s                authorized     to be -de
my oertain   oouuty ofrloers         In the, oonduot of their         orrioes.     $6
we enolosing       a oopy or said opinion         ror your oonvenI%no%.
ieid opinion     held that Artioles        1638 and 1659 were general
statutes   applfoable     to the purohaee of supplIes,             an4 that
~rtioles   2358,    2359,   =Ieotion   1, Art1016      3899b,    and Section     (a)
irticle   3899, ‘aupra, Nero sp%oIfie          statutes      r%latIng   t,o the sub-
leot or purohasa oi oertaln           suppli%s    and th% asking Of oertain
~xpendltws.         It was further pointed out In said opinion that
rhere there is a ge5eral          statute   deellng     with the subjaot,        and
it the same tims l      peoial    statutes    relatln,g     to a portion     oi the
taze subject     in a aors debit0          way, the oorreot        rule or statu-
 ;ory oonatrustion      In suoh 08~s       Is stated      la the opinion       of Lx
 ‘arte Townssnd 144 S. iv. 628, 6&l, as follows:

                *Itis aloo w%ll establish%4      that,    where ona
       statute   deals with the subjeot       fn oompr%h%nalv%
       term    and another statute      deals with a portion        of
       th6 a.+% subjeot     In a sore d0rieit0      way, the two
       should be read together,       If poaalble,     with the
       view to giving            6freet
                                  to a conaIstent      legIslatIv%
       policy.    Xowever, If there Is any neoessary            aon-
       rllot   between two suoh laws,       the speoial    will
       prevail   over the ge5eral     statutw.     Where ths
       speoicrl ntetute la plakmr,        it will be regarded
       as exoeption     to, or qualifioation     Of, the      rior
       general   one, and, when the genema         sot is Pafar,
       the speolal     will b% oonstrued as readning          an
       exoaption     to its terms, ualeas- it    Is r%pale4       in
       express words or by IatplloatIon.         cyo. 36      1151)
       Rodgers v. United States,       185 U. 8. 83, 2kStip.
     . ct.     582, 46 L.        lsa.    816; Rosentra5s   v. u. a.,
       165 u. 5. 257  17 sup. Ct. 302, 41 L.                  &dr 708;
       LazonbJ v. S&they,  151 ILO. App~ 285,                 131 S. Vi.
       708.”
 he opi5ion  rurjihr            pointed
                                out that srotlon      (a) of Art1016    3899,
 upra, oontePaplak4        purchase 0r the ltmu
                                the                    rnumrated    by the
 frfcerb or t&u oOtity as show5 by the ~quIrem%nt           that all   of
 uch pnrohaaos or expenditures     Jaunt bo ap roved by the oouaty
 aditor,  if any or oth%nisa      by th% aoad asla5ers~ oeurt.         Aho,
 2 thl8 oonaest~on    we oall your attention      to thi raot that Ar-
 101% 3891,  Jeraon’s   Annotahd   Oirll statutes, bp00iri06u.y
 rOVide8 ror the peywnt of the expanaos authorized            under
 rtiole  3899 by the orrioor    hb86lr.     Said opinion further
 sld that the purohaue of legal      blanks    stationary   ana siroilar
 JPPlIes by the oomaIsaIoners*     oourt o $ the county itbelr,       Is
                                                                                        1




.                                                                                            467


Xonorable        ‘if. P. ‘JlroU,       Jr.,     pew    7


aontrolla&   by the prowlrio&        of Article8    2358-2367,   and Beotion 1,
artiola   3899b,   a8 to the aannar or 8uoh purchaear          and the manner
or 8rr00ting     ao0ptitir~     bid8 thereunder;     and rurther   that the
emarganop provision8        or Art+*    1659 are applioabla      to purahese8
by the oO,ami88ionarr)'      OOkirt Of 8uoh 8~pi~~l.ia8; and th8t the pW-
o!msa of oartein      8Upplie8 by the, oounty DffiO0rS who 41% aOnQ34n-
sated Oil 8 r00 b48i8 5.8 OOntl-Ollad by BOOtiOn (a) Of AJZtiOl0
3899, dupra, rayuiriw         8UOh puroha8er     to be subjaot   to the audit
or the county auditor,        If any, Otherwise     by the COL&Ui88iOnar8'
aourt.

           Thus, under our            atatutac),      In a oounty    operating    on a r08
bBSi8,      them  8l'4 thX00           @+RerEd 01888itiOatiOll8         Or &Woh88a8l

           (1)    rhm~a puroh8sar             mstda under   oontraot    by the
                  ooavnla8foners* ooant, ertsr               the    advartiring
                  iOr bid8 88 providrd by kW;
           {2)    Saarganoy purohWa8   (got In bIGa88 or ~150.00)
                  made by r*C318i8iOlI 8&.tpMWd bJr the OOmmi88iOn-
                  ar8* oourt a8 authorized   under Artiola 1659; and

           (3)    Oartein       puroh88ar        snd axpa4ditura8      by aouaty
                  ofriaerr          8UthOrizad     to be peid out      or thsir
                  rer8 of      ofrfoe,.

           ‘Share 8upplie8  h8Te bean 3NXOh88ad under oOntr8ot by the
:oD3lQlasionar8’    oourt or under axiarganoy rttqti8it~Oll8        authorized
)y the CO0Dli88~OIl0r8' OOW't, the fMOtiOII8 Or the OOUUty audltor
cith reepeot     to euoh puroha868 era defined        fn Arti          1660 and
.661, FxTAO~'S Annotated Civil .%8tUt’ik, iJndor the QrOVi8iOIl8
ri said Artia~es       the County Auditor'8 rUIIOtiOiI 18 to amnina
'611.. 018i.1~8, bill8    and aooount8 against the oounty* (Art. 1660)
md "he 8h811,not        audit or approre any 8uoh olati         unlea8 it
 ia8 bean contracted       a8 provldrd   by law, nor ant 8OOOUQt ior
 ;ha purchase    Or 8Upp1ie8 Of 08tePi818        iOr the u8e Or raid oounty
 'r 8ng Or it8 Orri00r8B       ~dO88     in addition    to other raqulre-
 aLlt8 Or law, there i8 attaohaA themto            a mqUi8itiOa       signed by
  ha otfloer ordao~         8US4 end 8pQrOVed by the oount~ judge.            said
  aquisitfon ~~28% be made out and ri&nati and approved in tripli-
  ata by the aald OmOer8,          th8 triplioak     to remain with the
  rri08r da8iPbg       tihe purahau , the duplioate       t-0 be tiled   with
  ha oounty audltor,       8nd the original to be, delivered         to the
  arty from whom said pufoha88 i8 to be ntada before any p~Ch48a
    hall   be made."        (Art.      1661.)
 .   .
                                                                       ‘.   468

Lonorabla if. P. 2arm8,          ?a&*   8



      ;i:ithrafaranoa to the matter or raqulaltion8, artlola 1661
clearly 8tata8 that requisition8 nre to ba slgnad by the orrioar
making the purohasa and approved by the county jud&e.   #e find
no authority for the oounty auditor to mqulm,    a8 a praran,uisita
to approval of a olnlm baead on 8uoh ~urohasa, that tba raquisi-
tion shall be al&nab or approved by him when the purchase 18 rnada.

        3aotlon   (a) or Artlole 3899, Vernon*8 Civil      Statutarr,   8upra,
authorizer expenditure8 ror erpenrar incurred by oounty OfflOlai8
who are compansated on the fee b8818 iIl the OOAdUOt Of their
OrriO08, ruoh 48 8tatiOnary, 8tUQ8,         telephone, premium8 on offl-
cials' bonda, lnoludlng the oost of surety bond8 for hla deputies,
premium8 on rlra, burglary, theft, robbe&           insuranoa   ljrotaottig
pub110 rUad8, trqvaling axpen8a8 an6 other naoa88ar~ expanse8
subjaot to the audit of the oountf auditor, If any, otharwi8a by
the commia8lonar8~ oourt, and ii it appears that any item or 8uoh
expanse we8 not lnourmd by euoh orrfoe~ or such Item we8 not a
recasaary ax~anae or orrioa,       suoh Item 8hali ba by 8uoh auditor
or court rajaotad, in whloh u8aa the ~oiiaotlon8 Of 8u4h tte4
may be adjudlcatad,ln anp court of oomptant juri8diationi ~The
amount or 8uoh expunae8 shall be paid out or the rd.8 earned by
such orrloar. With rafaranoa to 8uoh items 0r expanse              lnourrad
by oouuty Offloar8, we find no authority for the oounty auditor
to raqulra hi8 approval of 8UOh Item, of ax~an8a at the tima euoh
expama i8 lnourrad,       48 8 prepqui8ita    to iai8 approval    or an
orri0d3     axpenaa aaoount..     The OOIMty auditor*8 ftltlotion i8 to
audit such axpanra aooount,       a/tar the mport    haa bean rubmittad
by the ofrloar       to determIne whether 8uoh ltam of lxganea hare
teen aotually jnaurrad and am naoaeeary In the legal oonduct of
suoh ~frioa.

      Altho;lgh tha ootmty auditor ha8 general ovar8ight over the
Sln,anoa8 or tha oounty,  tha exarolw.or   suoh ovar8ight with mr-
aranca to QIArOh4808 made and axpan      incurred for the use Of the
county or by .~artain offloar8 In the oonduot of their OfriOCI8, i8
darinad end aontrolled~ by the OpSOifiO provi8ions. or the 8t4tdte8
Pel'tainin~ t0 8Uoh pllrOhe8a8 8nd eXpen808.   In view or the rom-
6oing and in view or the raets given, it 18 the opinion or thl8
dapertiant t&at the oounty auditor tr not authoriaad to mquim,
a4 a.prarequl8ita to hi8 approval 0r a olalm or ltaa8 or axpanre,
that 411 raqui4ttiOn8 for 8Ueh puroh48a8 or expanre item8 shall.
be algnad or approved by him at tha tiae the purchase 18 made or
the expanse  I8 inourred.

          ‘Se trurt   that   tha foregoing fully answer8 your Inquiry.

                                                   Your vary truly,